Citation Nr: 0821299	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for tinea 
nail and tinea pedis, from April 30, 2002, to September 17, 
2003; in excess of 30 percent from September 18, 2003, to 
June 17, 2004; and a compensable evaluation from June 18, 
2004, forward.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which granted service connection for the disorder 
and assigned a noncompensable evaluation.  The veteran 
appealed for a higher evaluation.

By an April 2005 rating decision, the RO assigned a 30 
percent evaluation for tinea pedis and tinea nail as of 
September 18, 2003 and a noncompensable evaluation as of June 
18, 2004.  

The veteran testified at a video-conference hearing in June 
2006.

The Board notes that the medical evidence in May 2007 shows 
the veteran to be suffering from residual nerve injury from 
immersion foot injury as a result of his service in the 
Republic of Vietnam.  This is referred to the RO for 
appropriate action.

The Board remanded the appeal for further development in 
January 2007.  Unfortunately, for reasons expressed below, 
the appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  VA will notify the appellant if further action 
is required.


REMAND

In correspondence received in May 2007, the veteran reported 
that he received medical treatment at the Cheyenne VA Medical 
Center (VAMC) for his service-connected disorder from January 
to May 2007.  He asked that those records be obtained and 
considered in conjunction with his pending claim.  A review 
of the claims folder reveals that medical treatment records 
dated from June 2003 to December 2006 from the Cheyenne VAMC 
have been associated with the claims folder; however, there 
is no indication that the RO attempted to retrieve those 
records for the time period specified by the veteran.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
therefore obtain any outstanding VA treatment records as they 
may contain medical findings and other conclusions that might 
be determinative in the disposition of this claim.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
development to obtain all outstanding 
pertinent VA medical treatment records.  
All attempts to procure records should be 
documented in the file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request that he 
submit the outstanding evidence.

2.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased rating for 
tinea nail and tinea pedis.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



